United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2789
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Raul Camerena Sigala,                   *
                                        *      [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 28, 2005
                                Filed: November 16, 2005
                                 ___________

Before MELLOY, MAGILL, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


       Raul Sigala appeals the district court’s1 denial of his 28 U.S.C. § 2255 motion
seeking relief based on United States v. Booker, 125 S. Ct. 738 (2005). The district
court granted a certificate of appealability on whether the rule announced in Booker
applies retroactively to cases on collateral review, and we have since concluded that
it does not. See Never Misses A Shot v. United States, 413 F.3d 781, 783-84 (8th
Cir. 2005) (per curiam). Accordingly, we affirm. See 8th Cir. R. 47B.

      1
      The Honorable Warren K. Urbom, United States Judge Court for the District
of Nebraska.